Citation Nr: 0432669	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  04-08 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for thoracolumbar 
scoliosis, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to July 
1977.


This matter is before the Board of Veterans' Appeals (Board) 
from a July 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which confirmed and continued the 20 percent 
rating for the veteran's service-connected thoracolumbar 
scoliosis.  The RO in New York, New York, currently has 
jurisdiction over the claim.

For the reasons stated below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

The record reflects that the veteran requested a Board 
hearing in conjunction with his appeal, and that a 
videoconference hearing was scheduled for November 18, 2004.  
Correspondence was sent to the veteran in October 2004 to 
notify him of his scheduled hearing.  However, on November 
12, 2004, a fax was received by the RO from the veteran's 
representative who reported that the veteran did not receive 
the correspondence informing him of the scheduled hearing.  
The representative pointed out that an incorrect zip code was 
listed for the veteran's address in VACOLS, and it is noted 
that the October 2004 correspondence was addressed to this 
zip code.  Further, the representative reported that it would 
be a financial hardship for the veteran to appear for the 
hearing on the scheduled date, and requested that it be 
rescheduled.  The representative also requested that the 
hearing be held before the Travel Board held in New York City 
and the Albany site used for teleconference hearings.  A 
similar request was made by the veteran on his March 2004 VA 
Form 9 (Appeal to the Board).

As the record indicates notification of the scheduled 
videoconference hearing was addressed to an incorrect zip 
code, and the veteran requested that the hearing be 
rescheduled prior to the date of this hearing, the Board is 
satisfied that good cause has been shown for his failure to 
appear for the November 2004 videoconference 


hearing.  Thus, the Board concludes that he should be 
rescheduled for a new hearing.

The Board notes that it is not clear from the 
representative's November 2004 fax whether the veteran still 
desires a videoconference hearing, or if he now desires a 
Travel Board hearing.  Further, it is not clear whether the 
special accommodations requested by the veteran are possible.  
However, since both Travel Board and videoconference hearings 
are scheduled by the RO (See 38 C.F.R. § 20.704(a)), the 
Board is of the opinion that the RO should clarify the 
hearing request and determine whether the special 
accommodations he requested are possible.

Accordingly, this case is REMANDED for the following:

After clarifying whether the veteran 
wants a Travel Board or videoconference 
hearing, the RO should schedule the 
veteran for the appropriate hearing 
before a Veteran's Law Judge.  The 
veteran should be notified in writing of 
the date, time and location of the 
hearing.  After the hearing is conducted, 
or if the veteran withdraws the hearing 
request or fails to report for the 
scheduled hearing, the claims file should 
be returned to the Board, in accordance 
with appellate procedures.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



